     Case 5:19-cv-01854-JAK-AGR Document 22 Filed 06/19/20 Page 1 of 1 Page ID #:85



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11    FERNANDO JESUS JAIME,                    )      NO. EDCV 19-1854-JAK (AGR)
                                               )
12                          Plaintiff,         )
                                               )      ORDER ACCEPTING FINDINGS AND
13        v.                                   )      RECOMMENDATION OF UNITED
                                               )      STATES MAGISTRATE JUDGE
14    UNKNOWN,                                 )
                                               )
15                          Defendant.         )
                                               )
16
               Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17
      file, and the Report and Recommendation of the United States Magistrate Judge. No
18
      objections to the Report have been filed. The Court accepts the findings and
19
      recommendation of the Magistrate Judge.
20
               IT IS ORDERED that the entire action is dismissed without prejudice for failure to
21
      serve process pursuant to Fed. R. Civ. P. 4(m).
22
23
                     June 19, 2020
24
      DATED:
25                                                       JOHN A. KRONSTADT
                                                    UNITED STATES DISTRICT JUDGE
26
27
28
